Barnard, P. J.
The papers showed that a convention was held in the town of Westchester on the 20th of March, 1891. There was a call for a primary meeting of Republicans of the town publicly posted on the 7th of *628March, 1891. A ticket was nominated, duly certified, and filed with the town-clerk. Objections were filed to the ticket, and the relator testifies that the town-clerk was about to refuse to print the ticket. The town-clerk admits the filing of the ticket, and that objections were made to it, but that he will hot refuse to print the ticket “if he decides the objections are not well founded; that he had sent notices to the persons named on the ticket objected to; and that he is ready and willing to decide, after reasonable opportunity is given to the parties interested to be heard.” The only objection to the ticket is that it was made by an irregular body, and was not a nomination of the regular Republican, party. The peremptory writ was properly granted. By section 18, c. 2(32, Laws 1890, the clerk is excused from passing upon the objections if an order shall be made by a court of competent jurisdiction on or before Wednesday preceding the election. The object of the law was not that the town-clerk should made the order upon the objection before the court could make an order. This would defeat the law in some instances. The clerk might delay his decision until it was too late to print the ticket. The objection taken was entirely frivolous. No matter what the body of voters may have called themselves, if a ticket was nominated and filed according to law, the clerk should print the ticket for the popular vote. The judgment is affirmed, with costs.